     Case 2:18-bk-23361-RK        Doc 237 Filed 03/14/19 Entered 03/14/19 12:52:04              Desc
                                    Main Document Page 1 of 3


1     RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
2     TODD M. ARNOLD (SBN 221868)                                    FILED & ENTERED
3     LEVENE, NEALE, BENDER,
      YOO & BRILL L.L.P.
4     10250 Constellation Boulevard, Suite 1700                            MAR 14 2019
      Los Angeles, California 90067
5     Telephone: (310) 229-1234                                       CLERK U.S. BANKRUPTCY COURT
      Facsimile: (310) 229-1244                                       Central District of California
6     Email: RB@LNBYB.COM; JYO@LNBYB.COM;
                                                                      BY tatum      DEPUTY CLERK


7     TMA@LNBYB.COM


8     Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
9
                             UNITED STATES BANKRUPTCY COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
11

12    In re:                                      Case No.: 2:18-bk-23361-RK

13    ZACKY & SONS POULTRY, LLC, a                Chapter 11
      California limited liability company,
14
                                                  ORDER APPROVING STIPULATION
15             Debtor and Debtor in Possession.   BY AND AMONG DEBTOR, OFFICIAL
                                                  COMMITTEE      OF    UNSECURED
16                                                CREDITORS, AND GREAT ROCK
                                                  CAPITAL PARTNERS MANAGEMENT,
17                                                LLC TO MODIFY CERTAIN DATES
                                                  APPROVED     BY    THE   COURT
18
                                                  PURSUANT TO ITS AMENDED ORDER
19                                                GRANTING MOTION FOR ENTRY OF
                                                  ORDER: (1) ESTABLISHING BIDDING
20                                                AND SALE PROCEDURES FOR SALE
                                                  OF   DEBTOR’S     REAL   ESTATE
21                                                RELATED ASSETS; (2) APPROVING
                                                  FORM OF NOTICE TO BE PROVIDED
22
                                                  TO PROSPECTIVE BUYERS; AND (3)
23                                                SCHEDULING A HEARING FOR THE
                                                  COURT TO CONSIDER APPROVAL OF
24                                                THE SALE OF THE DEBTOR’S REAL
                                                  ESTATE RELATED ASSETS TO THE
25                                                HIGHEST AND BEST BIDDER(S)
26
                                                  [RELATES TO DOCKET NO. 226]
27
                                                  [No Hearing Required]
28
                                                   1
     Case 2:18-bk-23361-RK         Doc 237 Filed 03/14/19 Entered 03/14/19 12:52:04                 Desc
                                     Main Document Page 2 of 3


1            The Court, having considered that certain “Stipulation By And Among Debtor, Official

2     Committee Of Unsecured Creditors, And Great Rock Capital Partners Management, LLC To

3     modify Certain Dates Approved By The Court Pursuant To Its Amended Order Granting Motion

4     For Entry Of Order: (1) Establishing Bidding And Sale Procedures For Sale Of Debtor’s Real

5     Estate Related Assets; (2) Approving Form Of Notice To Be Provided To Prospective Buyers; And

6     (3) Scheduling A Hearing For The Court To Consider Approval Of The Sale Of The Debtor’s Real

7     Estate Related Assets To The Highest And Best Bidder(s)” [Doc. No. 235] (the “Stipulation”)

8     entered into by and among Zacky & Sons Poultry, LLC, the debtor and debtor-in-possession in the

9     above-captioned Chapter 11 bankruptcy case (the “Debtor”), the Official Committee of Unsecured

10    Creditors appointed in the Debtor’s case (the “Committee”), and Great Rock Capital Partners

11    Management, LLC (“Great Rock”), and good cause appearing therefor,

12           IT IS HEREBY ORDERED AS FOLLOWS:

13           1.      The Stipulation is approved in its entirety

14           2.      The Court’s Amended Order Granting Motion For Entry Of Order: (1)

15    Establishing Bidding And Sale Procedures For Sale Of Debtor’s Real Estate Related Assets; (2)

16    Approving Form Of Notice To Be Provided To Prospective Buyers; And (3) Scheduling A

17    Hearing For The Court To Consider Approval Of The Sale Of The Debtor’s Real Estate Related

18    Assets To The Highest And Best Bidder(s) [Doc. No. 226] (the “Bid Procedures Order”) is hereby

19    modified to extend certain of the sale related dates and deadlines set forth therein, as follows:

20                                              Current Date               Extended Date
                  Stalking Horse Deadline       March 13, 2019             April 3, 2019
21                Competing Bid Deadline        March 29, 2019             April 19, 2019
22                Auction                       April 2, 2019 at 10 am     April 23, 2019 at 10 am
                  Sale Hearing                  April 8, 2019 at 1 pm      April 30, 2019 at 2:30 pm
23

24    ///

25    ///

26    ///

27    ///

28
                                                        2
     Case 2:18-bk-23361-RK      Doc 237 Filed 03/14/19 Entered 03/14/19 12:52:04              Desc
                                  Main Document Page 3 of 3


1          3.      All other provisions of the Bid Procedures Order remain fully effective.

2          IT IS SO ORDERED.

3                                                   ###

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24       Date: March 14, 2019

25

26
27

28
                                                     3
